DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 5-7, 9-13, 15-18 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 9,027,363), in view of Schwemin et al (4,209,061), in further view of Cooksey (US 6,220,050) and further view of Imazu et al. (JP 2006/343064, provided by the applicant), and in further view of Pham et al. (US 8,505,331).
In regards to claim 1, Takada discloses an economizer (24), comprising a housing (24a) having and a condenser outlet (25b), an evaporator inlet (24b), and a compressor (24c) that are disposed on the second section of the housing (24a, Fig. 2); a first flow-equalizing portion (before 24e, 24f) arranged at the downstream part of the condenser outlet in the housing (25b, as shown in Fig. 2).
         Takada does not disclose a first section and a second section; and wherein the first section has a contour matching a housing of a commonly used condenser, such that the first section can fit the housing of the condenser; wherein a first opening is formed between an edge of the first flow-equalizing portion and an inner wall of the housing, wherein a first opening and the first opening locates at a lower portion of the housing, to allow a liquid-phase refrigerant to pass; a filter chamber located in the housing, wherein the compressor intermediate-stage inlet is located in the filter chamber and is in fluidic communication with the condenser outlet located outside the filter chamber, the filter chamber including a filter component configured to reduce liquid-phase refrigerant directed to the compressor intermediate-stage inlet.
          Schwemin teaches wherein a first opening (23, on a lower portion of 21, Figs. 2 and 7) and the first opening (23 on a lower portion of 21, Figs. 3 and 9) locates at a lower portion of the housing (lower portion of 16, Fig. 3), to allow a liquid-phase refrigerant to pass (Col. 3 lines 55-61), for the purpose of eliminating the possibility that the refrigerant does not go directly from the condenser to the evaporator and therefore short circuit, (Takada, Col. 3 lines 1 -6).
         Cooksey teaches housing (28) having a first section (along 60, Figs. 6-8) and a second section (to the right of 60 until 58, Figs. 6-8); and wherein the first section (along 60, Figs. 6-8, Col. 5 lines 23-26) has a contour matching a housing (24), such that the first section can fit the housing (24, Col. 5 lines 23-26), for the purpose of (Col. 5, lines 3-7). Further, a filter chamber (between 70 and 66, Fig. 8) located in the housing (34).
           It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada with a first opening and the first opening locates at a lower portion of the housing, to allow a liquid-phase refrigerant to pass, as taught by Schwemin, for the purpose of eliminating the possibility that the refrigerant does not go directly from the condenser to the evaporator and therefore short circuit, (Takada, Col. 3 lines 1-6). 
         Additionally, it would have been obvious to one of ordinary skill in the art to combine the economizer of Takada, as modified by Schwemin, with the a first section and a second section; and wherein the first section has a contour matching a housing of a commonly used condenser, such that the first section can fit the housing of the condenser, as taught by Cooksey for the purpose of promoting heat transfer between the housings (Col. 5, lines 3-7 of Cooksey).
         Imazu teaches wherein a first opening (A) is formed between an edge of the first flow-equalizing portion (16f) and an inner wail of the housing (16), for the purpose of allowing the flow of the lubricating oil contained in the liquid phase from the equalizer (Abstract).
         It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada as modified with a first opening is formed between an edge of the first flow-equalizing portion and an inner wail of the housing, as taught by Imazu for the purpose of allowing the flow of the lubricating oil contained in the liquid phase from the equalizer (Abstract of Imazu).
(between 91 to 87 and above 74) located in the housing (shell 12), wherein the compressor intermediate-stage inlet (54, Fig. 9) located in the filter chamber and is in fluidic communication with the condenser outlet (34, Figs. 8 and 9) located outside the filter chamber, the filter chamber including a filter component (91) configured to reduce liquid-phase refrigerant directed to the compressor intermediate-stage inlet (refer to col.11, lines 1-15; col.26, lines 7-11).
          It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada, as modified, with the compressor intermediate-stage inlet located in the filter chamber and is in fluidic communication with the condenser outlet located outside the filter chamber via a filter component, as taught by Pham for the purpose of transferring vapor from the top portion to the bottom portion without causing a drop in pressure (Col. 11 lines 9-14 of Pham).
In regards to claim 2, Takada as modified meets the claim limitations as described in the above rejection of claim 1. However, Takada does not disclose the first section has a concave curved contour; and the second section has a convex curved contour.
Cooksey teaches the first section has a concave curved contour (along 60, Figs. 6-8, Col. 5 lines 30-32); and the second section has a convex curved contour (along 58, Figs. 6-8), for the purpose of promoting heat transfer between the housings (Col. 5, lines 3-7).
          It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada, as modified, with the first section has a concave curved contour; and the second section has a convex curved contour, as (Col. 5, lines 3-7).
In regards to claim 5, Takada as modified meets the claim limitations as described in the above rejection of claim 1. Takada discloses the first flow-equalizing portion (left of the first 24e, 24f, as shown in Fig. 2) comprises a first flow-equalizing plate (24e) and a second flow equalizing plate (24f) provided with several flow-equalizing holes (23, of Schwemin, 23), respectively, the first flow-equalizing plate (24e) and the second flow-equalizing plate (24f) spaced from each other (gap, Col. 6 lines 53-55).
In regards to claim 6, Takada as modified meets the claim limitations as described in the above rejection of claim 5. Further, Takada discloses the first flow-equalizing plate (24e) and the second flow-equalizing plate (24f), but fails to explicitly teach the gap between the first and second equalizing plates to be 0.5-1 inches.
           Takada does however teach the first partition wall (24e) and the second partition wall (24f) are arranged parallel to each other with a predetermined gap therebetween, thereby forming a baffle plate (Col. 6 lines 53-55 of Takada). Therefore, the gap between the first and second equalizing plates are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is for optimal baffling (Col. 6 lines 53-55 of Takada).        
         Therefore, since the general conditions of the claim, i.e. there is a gap between the first and second equalizing plates and design factors involved, were disclosed in the prior art by Takada, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Takada as 
In regards to claim 7, Takada as modified meets the claim limitations as described in the above rejection of claim 1. Further, Takada discloses the first flow-equalizing portion (before 24e, 24f) is arranged adjacent to the condenser outlet (25b as shown in Fig. 2).
In regards to claim 9, Takada as modified meets the claim limitations as described in the above rejection of claim 1. Further, Takada discloses a second flow-equalizing portion (after 24e and before 24f, Fig. 2) arranged downstream the first flow-equalizing portion (before 24e) in the housing (24a).
In regards to claim 10, Takada as modified meets the claim limitations as described in the above rejection of claim 9. Further, Takada discloses the second flow-equalizing portion (after 24e and before 24f, Fig. 2) is arranged adjacent to a middle of the housing (within middle of 24a as shown in Fig. 2).
In regards to claim 11, Takada as modified meets the claim limitations as described in the above rejection of claim 9. Takada as modified does not disclose a second opening is formed between the second flow-equalizing portion and an inner wall of the housing, and the second opening is located at a lower portion of the housing, to allow a liquid-phase refrigerant to pass.
         Schwemin teaches a second opening (one of the other of 23, on a lower portion of 21, Figs. 3 and 9) is formed between the second flow-equalizing portion (24f of Takada) and an inner wall of the housing (wall of 16, Fig. 3), and the second opening (one of the other of 23, on a lower portion of 21, Figs. 3 and 9) is located at (lower portion of 16, Fig. 3), to allow a liquid-phase refrigerant to pass (Col. 3 lines 55-61), for the purpose of eliminating the possibility that the refrigerant does not go directly from the condenser to the evaporator and therefore short circuit, (Takada, Col. 3 lines 1-6).
          It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada, as modified, with a second opening is formed between the second flow-equalizing portion and an inner wall of the housing, and the second opening is located at a lower portion of the housing, to allow a liquid-phase refrigerant to pass, as taught by Schwemin, for the purpose of eliminating the possibility that the refrigerant does not go directly from the condenser to the evaporator and therefore short circuit, (Takada, Col. 3 lines 1-6).
In regards to claims 12 and 13, Takada as modified meets the claim limitations as described in the above rejection of claim 1. Further, Takada discloses a closing portion (closing portions shown in Fig. 2, Col. 5 lines 61-64) located in the housing (24a), the closing portion having a shape matching an inner wall of the housing (24a, as shown in Fig. 2) and that the closing portions are located at two ends of the housing (as shown in Fig. 2). However, Takada as modified does not disclose that the closing portion is a welded ring.
         Cooksey teaches at least one welded ring (Col. 5 lines 46-49) located in the housing, the at least one welded ring (Col. 5 lines 46-49) having a shape matching an inner wall of the housing.
         It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada as modified with at least one welded ring (Col. 5 lines 46-48 of Cooksey).
In regards to claim 15, Takada, as modified, meets the claim limitations as described in the above rejection of claim 1. However, Takada does not disclose the filter component is a wire mesh filter. Cooksey teaches the filter component (70) is a wire mesh filter (Col. 5 lines 46-48 of Cooksey).
        It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada as modified with the filter component to be a wire mesh filter, as taught by Cooksey in order to prevent debris measuring between 80 and 120 microns from passing through to the compressor (Col. 5 lines 61-66 of Cooksey).
In regards to claim 16, Takada, as modified, meets the claim limitations as described in the above rejection of claim 1. However, Takada does not disclose the filter chamber is located at an upper portion of one end of the housing. Cooksey teaches the filter chamber (between 69 and 66, Fig. 8) is located at an upper portion of one end of the housing (34, horizontally and vertically 70, in an upper portion).
        It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada as modified with the filter chamber to be located at an upper portion of one end of the housing, as taught by Cooksey in order to prevent debris measuring between 80 and 120 microns from passing through to the compressor (Col. 5 lines 61-66 of Cooksey).
In regards to claim 17, Takada as modified meets the claim limitations as described in the above rejection of claim 16. However, Takada does not disclose the filter component is located at a lower portion of the filter chamber.
Cooksey teaches the filter component (70) is located at a lower portion of the filter chamber (between 69 and 66, Fig. 8).
        It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada as modified with the filter component to be located at a lower portion of the filter chamber, as taught by Cooksey in order to prevent debris measuring between 80 and 120 microns from passing through to the compressor (Col. 5 lines 61-66 of Cooksey).
In regards to claim 18, Takada as modified meets the claim limitations as described in the above rejection of claim 16. However, Takada does not disclose a limiting slot is disposed at an inner side of the filter chamber, and the filter component is inserted in the limiting slot. Cooksey teaches a limiting slot (72) is disposed at an inner side (within 69, Figs. 8 and 9) of the filter chamber (between 69 and 66, Fig. 8), and the filter component (70) is inserted in the limiting slot (Fig. 9).
         It would have been obvious to one of ordinary skill in the art to combine the economizer of Takada as modified with a limiting slot to be disposed at an inner side of the filter chamber, and the filter component to be inserted in the limiting slot as taught by Cooksey for the purpose of promoting heat transfer between the housings (Col. 5, lines 3-7 of Cooksey).
In regards to claim 19, Takada as modified meets the claim limitations as described in the above rejection of claim 1. Further, Takada discloses the condenser outlet (25b) is (lower portion of 24a, Fig. 2) of a first end (left hand side as shown in Fig. 2) of the housing (24a); and the evaporator inlet (24b) is disposed at a lower portion (bottom portion of 24a, as shown in Fig. 2) of a second end of the housing (right hand side of 24a, as shown in Fig. 2); and the compressor intermediate-stage inlet (24c) is disposed at an upper portion (top portion of 24a, as shown in Fig. 2) of the second end of the housing (right hand side of 24a, as shown in Fig. 2).
In regards to claim 20, Takada discloses a refrigeration system, comprising the economizer (24), and a condenser (22). Takada does not disclose the first section of the economizer is configured to fit the housing of the condenser. Cooksey teaches the first section (along 60, Figs. 6-8) is configured to fit the housing (24).
         It would have been obvious to one of ordinary skill in the art to combine the economizer of Takada as modified with the first section to have the first section of the economizer to fit the housing of the condenser as taught by Cooksey for the purpose of promoting heat transfer between the housings (Col. 5, lines 3-7 of Cooksey).
In regards to claim 21, Takada as modified meets the claim limitations as described in the above rejection of claim 20. However, Takada does not disclose the first section has a radius matching that of the housing of the condenser. Cooksey teaches the first section (along 60, Figs. 6-8) has a radius matching that of the housing (24, Col. 4 lines 60-64).
         It would have been obvious to one of ordinary skill in the art to combine the economizer of Takada as modified with the first section to have a radius matching that (Col. 5, lines 3-7 of Cooksey).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 9,027,363), in view of Schwemin et al (4,209,061), in view of Cooksey (US 6,220,050), in further view of Imazu et al. (JP 2006343064, provided by the applicant) and Pham et al. (US 8,505,331), and in further view of Oda et al. (US. 9,822,789).
In regards to claim 3, Takada as modified meets the claim limitations as described in the above rejection of claim 2. However, Takada does not disclose the second section has an arc length greater than that of the first section. Oda teaches the second section (50a, 54a) has an arc length greater (Col. 8 lines 49-51) than that of the first section (50b, 54b).
         It would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the economizer of Takada as modified with the second section has an arc length greater than that of the first section, as taught by Oda for the predictable result of increasing volume within the economizer. Since the arc length of first section is fixed by the arc length of the compressor, the only way to increase the volume of the economizer is to increase the arc length of the second section or the total length.
                                                 Response to Arguments
      Applicant’s arguments (on 10/22/2020) with respect to claim 1 have been considered.

In response: Pham teaches a filter chamber (between 91 to 87 and above 74) located in the housing (shell 12), wherein the compressor intermediate-stage inlet (54, Fig. 9) located in the filter chamber and is in fluidic communication with the condenser outlet (34, Figs. 8 and 9) located outside the filter chamber, the filter chamber including a filter component (91) configured to reduce liquid-phase refrigerant directed to the compressor intermediate-stage inlet (refer to col.11, lines 1-15; col.26, lines 7-11). Also, between items 91 to 87 including the inner shell 74 and above the inner shell 74 is a filter chamber since this chamber separates the incoming fluid into sub-cooled liquid and intermediate-pressure vapor travels upwardly within the inner volume 20 (refer to col.11, lines 1-15; col.8, lines 31-37). Therefore, the compressor intermediate-stage inlet 54 is located in the filter chamber 20.
                                                      Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763